Title: From James Madison to Alexander J. Dallas, 16 May 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier May 16. 1815
                    
                    I have recd. your two letters both of the 14th. I know of no objection to your proposed additions to or changes in the list of retained officers, unless it may be in the erasure of B. Peyton. If he be the young gentleman who has been employed at or in the neighbourhood of Charlottesville (Va). I have heard him spoken of as […] ⟨m⟩erit, & much esteemed by some whose esteem would be an […]⟨t⟩. I have no personal knowlege of him. You may perhaps have the means of ascertaining the extent of his pretensions, in comparison with others, standing in the way of Majr. Bankhead. Affece. respects
                    
                        
                            James Madison
                        
                    
                